DETAILED ACTION
	Claims 1, 3, 7, 8, and 12-20 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on August 11, 2022 has been acknowledged and has been entered into the previous application file.
Previous Claim Rejections - 35 USC § 112
Claims 1-15 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The non-supported subject matter has been deleted, and the rejection is withdrawn.
Claims 16-20 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefinite subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claims 16 and 17 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US PGPUB 2008/0091005).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claims 1-3, 6-10, 12, and 15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (Journal of Biological Chemistry, 1973, 8233-8239) in view of McMurry (Organic Chemistry, Fourth Edition, 1996, 831).
	The unpatentable subject matter has been deleted, and the rejection is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christina L. Mangelsen on September 1, 2022.
The application has been amended as follows: 
Delete claim 3.
Conclusion
Claims 1, 7, 8, and 12-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626